                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

NORA CANDELARIA,

         Plaintiff,

v.                                                                                     No. 17-cv-0404 KG/SMV

HEALTH CARE SERVICE CORPORATION,

         Defendant.


                                   THIRD ORDER TO SHOW CAUSE

         THIS MATTER is before the Court sua sponte. Plaintiff filed her Complaint on April 3,

2017, asserting a collective action under the Fair Labor Standards Act and a class action under

New Mexico’s minimum wage law. [Doc. 1]. Despite a deadline (and nine extensions)1 by which

to file a motion for conditional certification of the collective, no motion has been filed. The most

recent deadline was February 1, 2019. [Doc. 45] at 2. That date has come and gone, and nothing

further has been filed on the record.




1
  The first deadline, August 14, 2017, was extended by the Court after resolving a dispute about whether discovery
was permissible prior to conditional certification. [Doc. 7] at 4 (imposing the original deadline of August. 14, 2017);
[Doc. 20] (extending the deadline to no later than September 29, 2017). The extended deadline of September 29,
2017, was not met, and no extension was requested until after the deadline had expired. On telephonic notification by
chambers staff to Plaintiff’s counsel that the extended deadline had passed, the parties stipulated to another extension:
October 20, 2017. [Doc. 28]. On October 20, 2017, the parties stipulated to a third extension: November 3, 2017.
[Doc. 29]. The extended deadline of November 3, 2017, was not met, and the Court ordered Plaintiff to show cause
why her claims should not be dismissed for lack of prosecution and for failure to comply with the Court’s deadlines.
[Doc. 30]. The parties stipulated to a fourth extension to January 15, 2018, [Doc. 34], and the Order to Show Cause
was quashed, [Doc. 36]. The parties then stipulated to four more extensions. [Docs. 38, 39, 40, 42]. The extended
deadline of September 1, 2018, was not met and the Court issued its second Order to Show Cause directing Plaintiff
to show cause why her claims should not be dismissed for lack of prosecution and for failure to comply with the
Court’s deadlines. [Doc. 44]. The parties stipulated to a ninth extension to February 1, 2019, [Doc. 45], and the
Second Order to Show Cause was quashed, [Doc. 46].
       IT IS THEREFORE ORDERED that Plaintiff show cause no later than March 8, 2019,

why her claims should not be dismissed for lack of prosecution and for failure to comply with the

Court’s deadlines. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.


                                                           ______________________________
                                                           STEPHAN M. VIDMAR
                                                           United States Magistrate Judge




                                                2
